DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 is not clear as recited. Claim 11 depends from claim 1 where fat in the frozen confection comprises  "from 10 to 18 wt% vegetable fat that is solid at 4 °C" and "from 24 to 32 wt% vegetable fat that is liquid at 4°C " where the additives fat is not regarded as part of the vegetable fat of the frozen confectionery  i.e., total fat is 34-50% by weight as per claim 1 however, claim 11 fails to further limit claim 1 from which it depends. Claim 11 recites “frozen confection sauce composition comprises from 35 to 62 wt % fat”, which seems to signify that there is additional fat other than the disclosed fat of claim 1. Thus claim 11 fails to limit claim 1. Claim 11 as addressed here further raises questions regarding the additional fat. It is unclear whether the excess fat as per claim 11 falls in the category of solid fats or liquid fats at 4°C
The applicant is requested to clarify / resolve these inconsistencies.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang et al.  (EP1476025B1), hereinafter Huang in view of IDs reference to Oven (GB2093679A), hereinafter Oven, Lind et al (US 20100159081A), hereinafter Lind and Cain (US 5731027), hereinafter Cain

Regarding claims 1, 6, 12 and 15,  Huang teaches a frozen confection product comprising one or more frozen confections and one or more frozen confection sauce compositions (Para 6, 10-11, para 56-57 and Figure 1 A where sauce is designated as moisture barrier) comprising about 40-60 % fat and 40-80% of said fat is liquid at 4°C (Para 25-27), i.e., the sauce composition comprises 16-48% vegetable fat that is liquid at 4°C and about 8-36% fat that is solid at 4°C, which overlaps the claimed proportions of fats “from 10 to 18 wt % vegetable fat that is solid at 4°C., from 24 to 32 wt % vegetable fat that is liquid at 4°C”. Huang teaches from 10-12 % (Para 23 and Examples), however, Huang further teaches an additional glassy matrix topping separately which includes sucrose and other saccharides having degree of polymerization of 2-4 (Para 34), which adds to the sugar content of the topping or coating/ moisture barrier sauce. 
Although Huang teaches of adding glassy sugar topping to the moisture barrier sauce, which enhances the sugar content, but the sugar content of Huang’s sauce falls below the claimed range. 
However, inclusion of greater proportion of sugars in moisture barrier confectionery coatings/ sauces was well known in the art (as taught by Oven page 2 Column 1, lines 20-26) where pourable dessert sauce comprises 24% sugar. Thus, food compositions like the topping or coating/ moisture barrier sauces were known to vary in the sugar content  as taught by Oven and Huang. Oven is pertinent as prior art because it teaches a coating/ moisture barrier sauce type composition that is utilized for edible products. Oven teaches of comestible product pourable at room temperature but hardens when added to frozen confections having about 24% sugar, which falls in the claimed range recited by applicant in claim 1. Regarding the topping or coating/ moisture barrier sauce composition, Oven teaches a combination of fats and sugars, as instantly claimed and also taught by Huang. Therefore, based on the teaching of typical sugar content of a coating/ moisture barrier sauces, it would have been obvious to one of ordinary skill in the art at the time of the invention to include additional sweetening agent in the range as recited by the applicant in claim 1 (as is also taught by Oven ) and provide additional sweet flavor, relative to the total weight of the coating/ moisture barrier sauce composition. The ordinary artisan would have been motivated to modify Huanng and utilize additional sugar or sweetener as taught by Oven at least for the purpose of creating a more flavorful coating/ moisture barrier sauce composition, which is typically more widely like by the consumer.
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie 
Regarding claims 1, 6, 12 Huang is silent regarding 5 to 10 wt % nut paste, However, inclusion of commonly known fatty ingredients   in moisture barrier confectionery coatings/ sauces was well known in the art as taught by Lind and Cain. Lind teaches “The sauce used as a topping for the frozen confection may be any one suitable for coating frozen confections such as one or more of the following and including any combination thereof: Chocolate Fudge, Caramel, Butterscotch, Marshmallow, Fruit Preps, Chocolate Syrups, Peanut or other Nut Butter with or without sugar or other added ingredients and Fat Based Variegates” (Para 47), i.e., inclusion of nut butters in ice cream confections where the ice cream is layered or in the form of an ice-cream sundae was known in the art at the time of the effective filing date of invention. Cain teaches of healthy fats and oils that can be utilized in food compositions such as coating/ moisture barriers and fillings. Cain Column 5, lined 1-10 teaches a composition using hazelnut paste and healthy fats include hazelnut oil according to Column 2, lines 35-40 of Cain. Thus, frozen food compositions like the topping or coating/ moisture barrier sauces were known to vary in the fat contet, fat type and source of fats as taught by Huang, Lind and Cain. Lind and Cain are pertinent as prior art because both teach confectionery toppings/ sauces and specially frozen confections.
Regarding the topping or coating/ moisture barrier sauce composition, Both Lind and Cain teach a combination of fats and sugars, as instantly claimed and also taught by Huang. Therefore, based on the teaching of typical components and sources of fat in a coating/ moisture barrier sauces, it would have been obvious to one of ordinary skill in the art at the time of the invention to include nut butters or nut based oil sources in general and hazelnut paste in particular to the coating/ moisture barrier sauces as a source of healthy fats as recited in claims 1 and 6 (as is also taught by Lind and Cain) and provide additional texture and flavor impact, to the coating/ moisture barrier sauce composition. The ordinary artisan would have been motivated to modify Huanng and utilize the nut paste or hazelnut paste as taught by Lind and Cain at least for the purpose of creating added texture and flavor in the coating/ moisture barrier sauce composition, while also enhancing the healthy fat component of the coating/ moisture barrier sauce composition.
Regarding claims 2-3 Huang teaches a frozen confection product according to claim 1, wherein the vegetable fat that is solid at 4.degree.  C. is selected from the group consisting of coconut 
oil, palm oil, palm kernel oil, hydrogenated oils and mixtures thereof ( Para 18 and 20, where coconut oil is taught). 
 Regarding claims 4-5 Huang teaches a frozen confection product according to claim 1, wherein the vegetable fat that is liquid at 4.degree.  C. is selected from the group consisting of soya bean oil, cottonseed oil, peanut oil, safflower oil, corn oil, canola oil and mixtures thereof. (claim 4) and claim 5 recites soya bean oil (see  Para 18 and 19 where soybean oil is taught)
 
Regarding claim 6 Huang teaches a frozen confection product according to claim 1, wherein the nut paste 

 
Regarding claim 7-8 Huang teaches a frozen confection product according to claim 1, wherein the sugar is selected from the group consisting of glucose, fructose and sucrose and mixtures thereof (claim 7) and (sucrose (claim 8), (see  Para 23 and 34-35 where sucrose is taught)
 
Regarding claim 9 Huang teaches a frozen confection product according to claim 1, wherein the frozen 
confection sauce further comprises an additive selected from one or more of the group consisting of cocoa powder, cocoa butter, fruit, fruit extract, nut and mixtures thereof (see Para 24 where cocoa and other extract and spices is taught). 

Regarding claim 10 Huang teaches a frozen confection product according to claim 1, wherein the frozen 
confection sauce further comprises skimmed milk powder (see Para 22 where skim milk and dry milk ingredients are taught). 
 

Regarding claim 11 Huang teaches a frozen confection product  according to claim 1, wherein the frozen 
confection sauce composition comprises from 35 to 62 wt % fat (see  Para 25-27 and para 6 where fat/oil proportion is taught). Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Regarding claim 12 Huang teaches a frozen confection product according to claim 1, wherein the one or more frozen confections comprises one or more of the group consisting of one or more ice creams and frozen yoghurt (see  Para 5 and 11-12). 
 
Regarding claim 13 Huang teaches a frozen confection product according to claim 1, wherein the weight 
percentage of the vegetable fat in the frozen confection sauce composition excludes fat obtained from the nut paste or additive (see  rejection of claim 1, where nut butter is not included in fat calculation)
 
Regarding claim 14 Huang teaches a frozen confection product according to claim 1, wherein part of the 
frozen confection sauce composition is in contact with a gaseous atmosphere (see  Para 57 where spraying the moisture barrier sauce is taught, i.e. contact with gas) 
 
Regarding claim 15 Huang teaches a method for the preparation a frozen confection product according to claim 1 comprising the steps of:

b. Optionally, simultaneously or independently of step a., dosing the receptacle with one or more other components (Optional limitation, not required)
c. Optionally, simultaneously or independently of step a. or b., dosing the receptacle with one or more frozen confection sauce compositions ( not required limitation, see rejection of step d);  
d. Dosing the product of steps a., b. or c. with a frozen confection sauce composition( same limkitation as c just indicating a repetition of step of topping/sauce application, See para 11 and 54 and 56-57 where coating/ moisture barrier sauce composition application is taught);  ;  
e. Sealing the receptacle with a means for closure (See para 10, and 11 where long term freezer storage is taught, also see figures where frozen confection is taught in a cup). Regarding the lid or covering Huang is silent but adding lid to a packaged frozen confection with coating was routine as taught by Lind.  Lind teaches a combination of “cup 10 includes bottom panel 12 and removable lid 14 at the opposite end thereof” (Figures 1 and 5 and para 74) to cover the confection and keep it secure in the storage/ transport container/ freezer. It would have been obvious to one of ordinary skill in the art at the time of the invention to include a lid or cover for the cup containing frozen confection with the coating/ moisture barrier sauces to keep it secure (as is also taught by Lind para 74). The ordinary artisan would have been motivated to modify Huang and utilize a cup or container to store the frozen confection as taught by Lind at least for the purpose of creating a secure enclosure for the frozen confection and to extend the shelf life and facilitate transportation and freezing while maintaining the layered appearance of the frozen confection made by the method during storage and or natural distribution as is taught by Huang (Para 3).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of copending Application No. 16/478717 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to frozen confectionery product with 10-18% vegetable fat solid at 4C and 24-32% vegetable fat liquid at 4C wherein the confectionery product also includes nut paste and sugar.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's response filed 8/2/2021 has been fully considered but the arguments are  not persuasive. Applicant's argument that the frozen confectionery product claimed is a sauce which prevents sugar bloom on a chocolate based product, however, neither does the base claim recite that the composition is of a sauce that accompanies the frozen confection, nor does the claim limit the frozen confectionery product to chocolate product. The claim directed to “Confectionery product  comprising one or more frozen confections and one or more confection sauce compositions comprising…”, which does not clearly state that the fat composition following the statement applies to sauce or to frozen confection or both. Further there is no limitation that suggests the advantages of the claimed composition as presented by the applicant. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,sauce composition only, sugar bloom prevention and chocolate containing composition) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Thus the rejections are maintained for reasons of record.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.